Martin, J.
delivered the opinion of the * courti The defendant and appellant prayed a new trial, on the ground that a document, which was read in evidence at the trial as a jetter Gf was not entire; the letter being composed of two sheets of letter paper, the *125outsideoue of which was alone read; the inside - . one being designedly suppressed, or acciden-⅜ tail v omitted to be introduced. That in this manner the evidence offered to the court has misled it; and if the whole had been read, the evidence resulting from it would have placed the case in so different a point of view, that the judgment of the court would have been for the defendant. That Kb has made this discovery on examining the papers of the suit.
SoyU for the plaiotiff—defendant in pro-pria persona.
i t does not appear to us the district judge erred, as the affidavit does not state the contents of that part of the letter which was not read, so as to enable the court to test the truth of the assertion of the party in relation to the materiality of the facts.
On the merits, nothing authorises us to say the judge a quo erred.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.